DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,3,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldoni et al. 9,605,726 in view of Fellner U.S. 2021/0039740..
  	Regarding claims 1 Baldoni shows a shock absorber comprising a shock abody 82,108 (see figure 8) having an inner chamber 114 and at least one groove 16c,16d formed in the interior surface of the shock body (col 6 lines 13-15) within "at least one select length of the shock body; a piston 106 of a shaft assembly 44,104 received within the inner chamber 114 including valving (not labeled but readily apparent from the piston assembly in figure 4), with the groove 16c or 16d allowing fluid to bypass the piston valve assembly to allow the piston to move along the at least one "select length" (as broadly claimed) of the main shock body.  However, also see figure 9 of Baldoni and note the spaces separating the holes that do not contain a groove 116.
Lacking is a specific description of the amount of resistance encountered by the piston due to the fluid flow through the groove relative to the valving of the piston alone.
Also lacking is a specific showing of providing at least one groove in a helix shape.
However as discussed throughout the last half of column 6 Baldoni indicates that the number and relative geometries of the grooves 16a-16d may be varied.
	Fellner shows a damper having a groove formed on the interior surface of an outer tube (para 0039) and that this groove can be formed in the shape of a helix … (para 0043).

Regarding claims 3,10 as readily apparent from the figures these limitations are considered to be met.
Regarding claim 11 these limitations are considered to be met by the valve assembly shown on the piston.
Claims 2,4,5,7,8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldoni/Fellner, as applied to claim 1 above, and further in view of Spyche 9,133,902.
Regarding claims 2,4 note figure 9 of Baldoni which shows an arrangement of holes 117 defining spaced apart ‘operation zones’ as broadly claimed.  Because Baldoni describes these also as being ‘grooves’ 116 (see bottom of col 7 over to col 8) it would have been obvious to have substituted a lateral arrangement of grooves for the holes.
The reference to Spyche shows a shock absorber similar in purpose to that of Baldoni and shows “ operational zones” in figures 3-4 at 320,330 however which are spaced apart defining the operational zones.  This provides an illustration of what a lateral arrangement of grooves could look like by modifying figure 9 of Baldoni.
Given the showing in figures 7-9 of Baldoni of different ‘operational zones’ (i.e. spaced apart holes) and that Baldoni provides wide latitude as to the selection of groove geometries one having ordinary skill in the art at the time of the invention would have found it obvious to have made the grooves 16a=16d into a lateral arrangement of ‘operational zones’, as illustrated by Spyche of the reasons above.  in light of the modifications above these limitations are considered to be met. Regarding 
Regarding claim 5 in light of the modifications above these limitations are considered to be met. Regarding claims 7,8 see lines 40-45 of Spyche. Such a modification to Baldoni would have been obvious in light of the discussions above.
Claims,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldoni in view of Spyche 9,133,902.
Regarding claims 12-15 as modified and as explained above, these limitations are considered to be met.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldoni/Fellner as applied to claim 1 above, and further in view of Sawai et al. 10,823,249.
Regarding 9 Baldoni, as modified, lacks a specific showing of a reservoir in fluid communication with the shock body.
It is known in the art that fluid reservoirs can be attached to shock absorbers to supplement the damping characteristics as taught in the several different embodiments to Sawai.
One having ordinary skill in the art at the time of the invention would have found it obvious to have modified Baldoni with a reservoir assembly, as taught by Sawai, for the reason above.
Claims,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldoni in view of Spyche 9,133,902 and Jentsch et al. 5,535,862.
Regarding claims 17-20 Baldoni in view of Spyche is relied upon as explained above.
Lacking is the showing of a single wall tube or monotube absorber arrangement.
It is well known that such alternative arrangements are well known in the art.  See Jentsch figures 1-6 and the discussion in col 1 around lines 45-47.
.
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s)1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/21/21